DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 


Claims 1, 2, 5, 9, 10, 12, 14-16, 18, 21-26, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saiwai et. al. (US 2019/0053305 A1).
Regarding Claim 1, Saiwai discloses a method for wireless communications (Fig. 7 Para 113-130) performed by a first user equipment (UE) (Fig. 7 UE 100-2 (Remote UE)), comprising:
receiving first system information from a second UE (Fig. 7 “UE 100-1 (Relay UE)” “S101 SLSS/MIB-SL” Para 114 “ the UE 100-1 transmits a master information block SL (MIB-SL) message in the sidelink” “MIB-SL” corresponds to first system information and “UE 100-1 (Relay UE)” corresponds to second User Equipment (UE));
determining, based on one or more first parameters, to receive second system information from the second UE (Para 118 “the MIB-SL message is used for identifying a location of a radio resource in which a later-described system information block SL (SIB-SL) is arranged” Para 125 “the UE 100-2 having received the MIB-SL message starts monitoring the SIB-SL” the “information identifying a location of a radio resource of the System Information Block (SIB) – Sidelink (SL)” corresponds a first parameter which determines how to receive the “SIB-SL” which contains the  the second  system information);
receiving the second system information in a sidelink system information block (S-SIB) from the second UE (Fig. 7 S103 Para 129); and
communicating with the second UE via sidelink resources determined based on the first system information and the second system information (Fig. 7 S113 Direct Communication Para 131 “the SIB-SL (SA) is used for identifying the location of the Para 134 “The SIB-SL (Data) includes a radio resource…The radio resource is…a radio resource used for communication in the sidelink” Para 161)
Regarding Claim 2, Saiwai discloses the first system information is conveyed via a sidelink master information block (S-MIB) (Fig. 7 “S101 SLSS/MIB-SL” Para 114 “MIB-SL” corresponds to S-MIB), the S-MIB conveyed via a physical sidelink broadcast channel (PSBCH) (Para 124 “The SLSS is…transmitted via the PSBCH.”  Since the SLSS and MIB-SL are transmitted together, the MIB-SL is also transmitted in the PSBCH)
Regarding Claim 5, Saiwai discloses determining a time resource to receive the S-SIB, wherein the first UE receives the S-SIB using the determined time resource (Para 118 119 “The MIB-SL message may include information for specifying a time location (for example, a subframe) of the radio resource in which the SIB-SL is arranged”)
Regarding Claim 9, Saiwai discloses determining a frequency resource to receive the S-SIB, wherein the first system information comprises one or more second parameters and the frequency resource is determined based on the one or more second parameters (Para 118 119 “The MIB-SL message may include information for specifying a frequency location of the radio resource in which the SIB-SL is arranged” Para 120 122 The time resource could be considered a first parameter and the frequency resource a second parameter.   Para 120 and 122 recites other parameters in the first system information, of which bandwidth could be considered as defining the frequency resource along with the frequency location)
Regarding Claim 10, Saiwai discloses determining a frequency resource to receive the S-SIB, wherein the frequency resource is determined based on a frequency used to transmit the first system information (Para 121 “the SIB-SL may be capable of identifying the location of the radio resource in which the SIB-SL is arranged, from the location of the MIB-SL message (that is, the location of the radio resource in which the MIB-SL is arranged). For example, the frequency band in which the MIB-SL message is transmitted may be the same as the frequency band in which the SIB-SL is transmitted”)
Regarding Claim 12, Saiwai discloses the second system information includes at least one of a time-division duplex (TDD) uplink/downlink (UL/DL) configuration for sidelink communications, a sidelink slots configuration indicating slots allocated for sidelink communications, a sidelink bandwidth part indicating a frequency band allocated for sidelink communication, and a sidelink resource pool indicating a set of time and frequency resources allocated for sidelink communication (Para 133 “The SIB-SL (Data) includes a radio resource for requesting relay by the proximity-based service. The radio resource may be a (plurality of) resource pools. The radio resource is a radio resource used in…a radio resource used for communication in the sidelink (CommTxNormalResource: resource pool for sidelink communication).” Para 134 “The radio resource includes a plurality of small resources different from one another. The small resources may be resources respectively different in time and frequency locations.”  The “resource pool for sidelink communications” corresponds to a sidelink resource pool allocated for sidelink communication and the “small resources different in time and frequency locations” corresponds to a set of time and frequency resources allocated for sidelink communication)
Regarding Claim 14, Saiwai discloses a method for wireless communications (Fig. 7 Para 113-130) performed by a first user equipment (UE) (Fig. 7 UE 100-1 (Relay UE)), comprising:
transmitting first system information to a second UE (Fig. 7 “UE 100-2 (Remote UE)” “S101 SLSS/MIB-SL” Para 114 “UE 100-2 (Remote UE)” corresponds to second user equipment);
determining, based on one or more first parameters, to transmit second system information to the second UE (Para 118 125 the “information identifying a location of a radio resource of the System Information Block (SIB) – Sidelink (SL)” corresponds a first parameter which determines how to transmit the “SIB-SL”);
transmitting the second system information in a sidelink system information block (S-SIB) to the second UE (Fig. 7 S103 Para 129); and
communicating with the second UE via sidelink resources determined based on the first system information and the second system information (Fig. 7 S113 Direct Communication Para 131 134 161)
Regarding Claim 15, Saiwai discloses receiving third system information from a base station (BS) or a third UE (Fig. 16 S401 SLSS/MIB-SL Para 215 “n step S401, the eNB 200 (periodically) transmits the SLSS and/or the MIB-SL, in the sidelink” Para 216 221), wherein the third system information includes at least one of: the one or more first parameters (Para 120 the information enumerated are first parameter); or an indication of time or frequency resources to be used for transmitting the second system information (Para 118 “the MIB-SL message is used for identifying a location of a radio Para 119)
Regarding Claim 16, Saiwai discloses claim 16 as explained in claims 2 and 14.
Regarding Claim 18, Saiwai discloses the one or more first parameters comprise a frequency band used by the first UE for transmitting the first system information (Para 121 “The SIB-SL may be capable of identifying the location of the radio resource in which the SIB-SL is arranged, from the location of the MIB-SL message (that is, the location of the radio resource in which the MIB-SL is arranged). For example, the frequency band in which the MIB-SL message is transmitted may be the same as the frequency band in which the SIB-SL is transmitted.”  The “frequency the MIB-SL is transmitted in” is a first parameter which determines where the second system information is received)
Regarding Claim 21, Saiwai discloses determining a time to transmit the S-SIB, wherein the first UE transmits the S-SIB at the determined time, wherein the time occurs a predetermined period after transmitting the first system information (Para 118 119 “The MIB-SL message may include information for specifying a time location (for example, a subframe) of the radio resource in which the SIB-SL is arranged” Para 121 “The SIB-SL may be located after a time period previously specified from the time location of the MIB-SL message has elapsed”) wherein the first system information comprises one or more second parameters and the time is determined based on the one or more second parameters (Para 120 122 recite other parameters in the first system information.  Frequency could be considered one of the first parameters and time could be considered a second parameter)
Regarding Claim 22, Saiwai discloses determining a time to transmit the S-SIB, wherein the first UE transmits the S-SIB at the determined time, wherein the time occurs a predetermined period after transmitting the first system information (Para 121 “The SIB-SL may be located after a time period previously specified from the time location of the MIB-SL message has elapsed”)
Regarding Claim 23, Saiwai discloses claim 23 as explained in claims 9 and 14.
Regarding Claim 24, Saiwai discloses claim 24 as explained in claims 10 and 14.
Regarding Claim 25, Saiwai discloses the S-SIB is conveyed in a physical sidelink shared channel (PSSCH) (Para 122 “The control information is information for instructing (designating) a radio resource (PSSCH resource) in which the SIB-SL (specifically, an SIB-SL (SA) described later) is transmitted”)
Regarding Claim 26, Saiwai discloses claim 26 as explained in claims 12 and 14.
Regarding Claim 29, Saiwai discloses a first apparatus (Fig. 5 100 Para 90-95) for wireless communications (Fig. 7) comprising: 
a processor (Fig. 5 130 Controller Para 94 “The controller 130 includes a processor and a memory”) configured to: 
receive first system information from a user equipment (UE) (Fig. 7 “UE 100-1 (Relay UE)” “S101 SLSS/MIB-SL” Para 114 “UE 100-1 (Relay UE)” corresponds to UE); 
determine, based on one or more first parameters, to receive second system information from the UE (Para 118 125); 
Fig. 7 S103 Para 129); and 
communicate with the UE using sidelink resources determined based on the first system information and the second system information (Fig. 7 S113 Direct Communication Para 131 134 161); 
and a memory coupled with the processor (Fig. 5 130 Controller Para 94 “The controller 130 includes a processor and a memory”)
Regarding Claim 30, Saiwai discloses A first apparatus for wireless communications comprising: 
a processor (Fig. 5 130 Controller Para 94 “The controller 130 includes a processor and a memory”) configured to: 
transmit first system information to a user equipment (UE) (Fig. 7 “UE 100-2 (Remote UE)” “S101 SLSS/MIB-SL” Para 114 “UE 100-2 (Remote UE)” corresponds to UE); 
determine, based on one or more first parameters, to transmit second system information to the UE (Para 118 125); 
transmit the second system information in a sidelink system information block (S-SIB) to the UE (Fig. 7 S103 Para 129); and 
communicate with the UE via sidelink resources determined based on the first system information and the second system information (Fig. 7 S113 Direct Communication Para 131 134 161); 
and a memory coupled with the processor (Fig. 5 130 Controller Para 94 “The controller 130 includes a processor and a memory”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saiwai et. al. (US 2019/0053305 A1) in view of Zhang et. al. (US 2019/0313260 A1).
Regarding Claim 6, Saiwai discloses the method of claim 5.
Zhang discloses something Saiwai does not explicitly disclose: the time resource occurs during a window, and determining a size of the window (Para 59 “The MIB can include scheduling information (e.g., the SIB periodicity, frequency locations, and/or a time windows) for SIB acquisition” “SIB time window” corresponds to window and the size of the window must be determined before it can be transmitted)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed for the time resource occurs during a window, and the method further comprises determining a size of the window.  The motivation is to schedule a SIB as taught by Zhang (Para 59).
Regarding Claim 7, Saiwai discloses the first system information comprises one or more second parameters and the time is determined based on the one or more second parameters (Para 120 122 recite other parameters in the first system information.  Frequency could be considered one of the first parameters and time could Para 59 could also be considered a first parameter)
Regarding Claim 8, Saiwai discloses the time occurs a predetermined period after receiving the first system information (Para 121 “The SIB-SL may be located after a time period previously specified from the time location of the MIB-SL message has elapsed”)
Regarding Claim 20, Saiwai discloses determining a time resource for transmitting the S-SIB, wherein the first UE transmits the S-SIB using the determined time resource (Para 118 119 “The MIB-SL message may include information for specifying a time location (for example, a subframe) of the radio resource in which the SIB-SL is arranged”)
Zhang discloses the time resource occurs during a window, and determining a size of the window (Para 59 “The MIB can include scheduling information (e.g., the SIB periodicity, frequency locations, and/or a time windows) for SIB acquisition” “SIB time window” corresponds to window and the size of the window must be determined before it can be transmitted)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saiwai et. al. (US 2019/0053305 A1) in view of Lee et. al. (US 2021/0297221 A1)
The disclosure of Lee finds support at US 62/804,992 Fig. 5 Para 87 102 150
Regarding Claim 11, Saiwai discloses the method of claim 1.
Saiwai further discloses determining a frequency resource to receive the S-SIB (Para 118 119 “The MIB-SL message may include information for specifying a frequency location of the radio resource in which the SIB-SL is arranged”) and
Para 122 “The MIB-SL message may include a parameter nPSCCH…a radio resource (PSSCH resource) in which the SIB-SL (specifically, an SIB-SL (SA) described later) is transmitted”)
Lee discloses something Saiwai does not explicitly disclose determining a plurality of frequency resources; and performing blind decoding to receive the second system information in the plurality of frequency resources (Fig. 4 Para 96 “One or more PSCCH resource units (PRUs) may be used for a PSCCH transmission… A PRU…may be comprised of…an RB” Para 97 “the RB may contain or comprise a set of subcarriers”) and
performing blind decoding to receive a PSCCH in the plurality of frequency resources (Fig. 4 Para 165 “FIG. 4 is a diagram illustrating an example of multiple PSCCH resource unit (PRU) sets for PSCCH blind decoding”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to determine a frequency resource to receive the S-SIB wherein determining the frequency resource comprises: determining a plurality of frequency resources; and performing blind decoding to receive the second system information in the plurality of frequency resources.  The motivation is to support device-to-device (D2D) or V2X communication in New Radio (NR) as taught by (Para 4).
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saiwai et. al. (US 2019/0053305 A1) in view of Share Technote “LTE Basic Procedure.”
Regarding Claim 1, Saiwai discloses the method of claim 1.
Para 115)
Share Technote discloses something Saiwai does not explicitly disclose the first system information is transmitted at a first periodicity (Page 1/5 “The MIB uses a fixed schedule with a periodicity of 40 ms and repetitions made within 40 ms”); and the second system information is transmitted a second periodicity (Page 1/5 “The SystemInformationBlockType1 uses a fixed schedule with a periodicity of 80 ms and repetitions made within 80 ms”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed for the first system information to be transmitted by the second UE at a first periodicity; and the second system information to be transmitted by the second UE at a second periodicity.  The motivation is to conform to the Long Term Evolution (LTE) standard as taught by Share Technote (Page 1/5).
Regarding Claim 27, the combination of Saiwai and Share Technote discloses claim 27 as explained in claims 13 and 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463